Title: To Thomas Jefferson from Heinrich Gerlach, [27 March 1781]
From: Gerlach, Heinrich
To: Jefferson, Thomas



Sir
[27 March 1781]

I beg leave to acquaint your Excellency that I am arrived in the flag of truce Genl. Riedesel from New York under passports from his Excellency General Washington at Hampton road.
This flag contains (refreshments) some stores, Cloathing and money. Majr. Genl. Riedesel directed me to express to your Excellency his wishes, that you would permit the Quartermasters, or such other officers as may be thought proper to come to the said Ship to that place how your Excellency directed me to go, and to receive the different articles consigned to them; and that you would have the goodness to allow myself to go to the troops for a short time when your Excellency and the Executive power of Virga. shall think proper.
I herewith send you some Letters for yourself as also some for the officers of Convention, which Majr. Genl. Riedesel has desired me to beg your Excellency to forward by express to the Commanding Officer of those troops.
And I beg leave to inform your Excellency that I have still a box of Letters in my possession for the Troops of Convention, which with your Excellencys approbation I mean to deliver to a commanding officer here, or otherwise dispose of them as you may please to desire.
